In an action to reform a lease and for other relief, which was consolidated with a summary dispossess proceeding for nonpayment of rent due under the lease, plaintiff, the tenant, appeals from so much of an order of the Supreme Court, Nassau County, dated December 24, 1963, as conditioned the granting of his motion to consolidate the action and the dispossess proceeding upon his payment to the landlord, the defendant Tenth Manhattan Corp., of all the rent which has accrued under the lease and which will accrue thereunder until final determination of the consolidated issues. Order, insofar as appealed from, affirmed, with $10 costs and disbursements. No opinion. The stay contained in the order of this court entered January 7, 1964, is hereby dissolved, with the direction that the landlord, Tenth Manhattan Corp., may have recourse to the rents heretofore deposited by the plaintiff tenant with the Clerk of the Supreme Court, New York County, pursuant to said order. Beldock, P. J., Ughetta, Kleinfeld, Hill and Rabin, JJ., concur.